DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 8 and 14.
Pending: 1-20. 

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are ZHOU (US 9729254 B1) and JUDY et al. (M. Judy et al., "A Digitally Interfaced Analog Correlation Filter System for Object Tracking Applications," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 65, no. 9, pp. 2764-2773, Sept. 2018, doi: 10.1109/TCSI.2018.2819962. (Year: 2018)).
ZHOU discloses an apparatus and a method. The apparatus includes a first low pass filter (LPF), a second LPF, a first analog-to-digital converter (ADC), a second ADC, a first discrete Fourier transform (DFT) unit, a second DFT unit, a second order intermodulation (IM2) tone amplitude measurement unit, and a calibration logic unit configured to simultaneously determine an in-phase mixer (I-mixer) digital-to-analog (DAC) code and a quadrature-phase mixer (Q-mixer) DAC code.
JUDY et al. discloses a 24 × 57 correlation filter system for object tracking applications. While digital interfacing of the input and output data enabled a standard and flexible way of communication with pre- and post-processing digital blocks, the multiply-accumulate (MAC) operations were performed in the analog domain to save power and area. The proposed system utilizes non-volatile floating-gate memories to store filter coefficients. The chip was fabricated in a 0.13-μm CMOS process and occupies 3.23 mm 2 of silicon area. The system dissipates 388.4 μW of power at a throughput of 11.3 kVec/s, achieving an energy efficiency of 25.2 pJ/MAC. Experimental results for a custom filter designed to detect vehicles are presented.
 
Re: Independent Claim 1 (and dependent claim(s) 2-7), there is no teaching or suggestion in the prior art of record to provide:
A device comprising:
a current mode digital-to-analog converter (DAC) configured to multiply an input digital
signal with an input current to generate a current signal; a current divider coupled to the current mode DAC, the current divider being configured to divide the current signal into a plurality of currents; a plurality of switches configured to sample the plurality of currents sequentially using the same clock frequency; and a circuit configured to combine the plurality of sampled currents to generate an output current signal.

 	Re: Independent Claim 8 (and dependent claim(s) 9-13), there is no teaching or suggestion in the prior art of record to provide:
A current mode digital-to-analog converter (DAC) configured to multiply an input digital signal with an input current to generate a current signal; a current divider coupled to the current mode DAC, the current divider being configured to divide the current signal into a plurality of currents; a plurality of switches configured to sample the plurality of currents sequentially using the same clock frequency; and a circuit configured to: combine the plurality of sampled currents to generate an output current signal; and send the output current signal to a memory element connected to the circuit block.

Re: Independent Claim 14 (and dependent claim(s) 15-20), there is no teaching or suggestion in the prior art of record to provide:
A method for implementing a multiply and accumulate (MAC) operation, the method comprising: multiplying an input digital signal with an input current to generate a current signal; dividing the current signal into a plurality of currents; sampling the plurality of currents sequentially using the same clock frequency; and combining the plurality of sampled currents to generate an output current signal.

Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov